Citation Nr: 0513102	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-03 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for a 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied a compensable rating for a 
bilateral hearing loss.  

In October 2004, the veteran appeared and presented testimony 
before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Reliable audiological evaluation findings compute to 
level I hearing loss in both ears.

3.  The veteran did not cooperate with VA in ascertaining his 
current hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 4.85, 4.86 Diagnostic Code 6100 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In the present case, the veteran's claim for a compensable 
rating was received in February 2001, after the effective 
date of VCAA.  In response, the RO, in a February 2002, 
letter, informed the veteran of the requirements of VCAA.  
The rating actions of March 2002, and November 2002, as well 
as the November 2002 statement of the case and the December 
2004 supplemental statement of the case also informed the 
veteran of the evidence necessary to complete the claim, as 
well as the appropriate law and regulations.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  



Factual Background

In 1998, the veteran was awarded service connection for a 
bilateral hearing loss, based on service medical records 
establishing a hearing loss in service.  He was awarded a 
noncompensable (0 percent) rating.

A VA audiological examination was performed in May 2000.

Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG
 RIGHT
35
35
35
60
65
49
LEFT
25
20
20
35
50
31

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  The 
diagnosis was mild sensorineural hearing loss through 2K 
hertz, dropping to a moderate to severe sensorineural loss 
thereafter, in the right ear.  In the left ear, the veteran's 
hearing was normal through 2K hertz, with a mild to moderate 
sensorineural loss thereafter.  It was recommended that a 
brainstem auditory evoked potential test be performed.  

The brainstem auditory evoked potential test was performed in 
June 2000.  The examiner noted that all interpeak wave 
latencies were symmetrical and within normal limits, 
bilaterally.  The examination was considered normal.

Upon receipt of the veteran's claim in February 2001 for an 
increased rating for his hearing loss, the veteran was 
scheduled for a hearing test.  He informed VA that he would 
be unable to attend that examination due to a class conflict.  
VA outpatient treatment records do indicate that in October 
2000. he was fitted with new hearing aids.  In December 2000, 
when seen at the audiology clinic, he reported not wearing 
the hearing aids due to balance problems, static and 
background noises with the devices.  Adjustments were made, 
and the veteran counseled on acclimating himself to the 
devices.

In April 2002, the veteran underwent a VA audiological 
evaluation.  The examiner reviewed the claims folder.  The 
puretone thresholds for the veteran's hearing loss were as 
follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
-1
-1
-1
-1
-1
0
LEFT
-1
-1
 -1
-1
-1
0

Speech audiometry scores (CNC) were 0, bilaterally, and word 
recognition was 22, bilaterally.  The audiologist commented 
that the results were not considered valid and should not be 
used for rating purposes.  The veteran's responses during the 
pure tone and bone conduction testing were very inconsistent 
and malingering behavior was observed despite numerous 
counseling attempts.  The examiner also stated that following 
the examination, the veteran was able to respond to the 
audiologist's soft-spoken voice conventional speech level at 
a distance greater than six feet.  The veteran was to be 
scheduled for a brainstem auditory evoked potential test to 
substantiate the findings.

In August 2002, the veteran underwent a brainstem auditory 
evoked potential test.  He responded to all instructions 
given at a normal conversational level, without his hearing 
aids.  Upon commencement of the examination, electronic 
sounds were detected, artifact reject was high, and the 
veteran was questioned several times as to whether he had any 
electronic equipment on his person.  He denied this several 
times.  A biomedical engineer was called in.  The equipment 
was shut down, and the veteran removed from the test area.  
As he left the test area, the electronic sounds followed him.  
He was asked to empty his pockets, whereupon two electronic 
hearing aid devices were found.  The noise ceased when he 
turned them off.  When the testing was restarted, artifact 
reject was again high, and the veteran denied that he had any 
electronic devices on his person.  Due to high artifact 
rejection and the veteran's lack of cooperation, the testing 
was ceased.

In August 2002, a VA physician reviewed the results of the 
April VA audiological examination and the August 2002 
brainstem auditory evoked potential test and concluded the 
neither result was reliable for rating purposes.  He opined 
that further testing would not yield reliable responses.  He 
did note, however, that reliable results were obtained in May 
and June 2000 that were valid for rating purposes.

VA outpatient treatment records dated into 2005 reflect 
treatment for other disorders.  No treatment of the hearing 
loss was noted.

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  (38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  



Table VI
Numeric designation of hearing impairment based on pure tone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
 90-
97
98+
92-100
I
I
I
II
II
II
III
 III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
 VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
 X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  When the 
pure tone thresholds are 30 decibels or less at 1000 Hz and 
70 decibels or more at 2000 Hz, the resulting numeral will 
then be elevated to the next highest Roman numeral.  38 
C.F.R. § 4.86 (2004).  

Pure tone threshold levels alone, utilizing Table VIa, are 
used for evaluations when the examiner certifies that the use 
of speech discrimination tests are not appropriate because 
the speech discrimination test results are inconsistent, 
because of language difficulties, or when the application of 
38 C.F.R. § 4.86 (2004) is warranted.  38 C.F.R. § 4.85(c) 
(2004).

Table VIa
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Table VII
Percentage Evaluation for Hearing Impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









 IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
 50
50
40
40
30
30





V
40
 40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
 I


Analysis

The veteran is seeking a higher rating for his bilateral 
hearing loss.  It is unfortunate that his most recent tests 
were deemed unreliable and invalid for rating purposes.  The 
Board must accept the audiologist's opinion that the veteran 
was not cooperative and evidenced malingering during the 
examinations.  The audiologist, having performed this 
examination many times before on many veterans, would be in 
the best position to detect such misbehavior.  Furthermore, 
the reliability of the test equipment pointed to ongoing 
efforts by the veteran not to cooperate with the testing.  
Furthermore, it was noted by both the April 2002 and August 
2002 audiologists that the veteran was able to hear 
conversational speech at a normal level, at a distance of six 
feet or greater.

"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  In the present case, 
despite VA's best efforts to ascertain the veteran's correct 
hearing loss, he did not assist himself or VA in obtaining 
information regarding his hearing loss; but was in fact, his 
own worst enemy, by not cooperating with VA.

Fortunately, there were reliable testing results in 2000.  
When applying the rating criteria found at Table VI listed 
above to the May 2000 results clearly indicate that the 
veteran's hearing loss is at Level I in both ears.  Taking 
these results and applying them to Table VII, the findings 
equate to a 0 percent rating.  A high rating is not 
warranted.




ORDER

Entitlement to a compensable rating for a bilateral hearing 
loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


